Citation Nr: 1103591	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-39 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service in the Marines from March 1980 to 
August 1982; she had active duty in the U.S. Army Reserves from 
June 27, 1986, to November 16, 1986; and again had active duty in 
the U.S. Army Reserves from February 1994 to October 1998.  She 
remained in the Army reserves until June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran sustained a sexual assault prior to her military 
service but not during any period of military service. 

2.  An acquired psychiatric disorder, including PTSD, is not 
shown to be related to any period of military service and no 
psychosis manifested within one year after her last period of 
active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated during any period of military service, 
nor did a psychosis manifest within one year after termination of 
any period of active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304(f), 3.307, 
3.309 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice requirements apply to all five 
elements of a service connection claim which are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Following receipt of the Veteran's May 2006 claim for depression, 
the RO provided the Veteran with pre-adjudication VCAA notice 
letter dated later in May 2006.  She was informed that VA would 
obtain VA records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.  She was notified of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease during 
service.  She was also provided notice of the laws and 
regulations governing claims based on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) and was 
requested to identify her periods of ACDUTA and INACDUTRA.  She 
was also informed of the manner in which effective dates and 
disability ratings were assigned, in accordance with the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a June 2006 RO letter the Veteran was informed that it had not 
yet received her service treatment records (STRs) and she was 
request to submit any STRs in her possession.  She was also 
informed that she could furnish records which could substitute 
for the STRs, and the types of such evidence were listed.  

After the Veteran amended her claim in August 2006 to include 
service connection for PTSD, the RO furnished her with a VCAA 
letter later in August 2006 notifying her that specific details 
of any personal trauma resulting in PTSD were needed.  She was 
provided with a questionnaire to obtain information concerning 
the assault and was also requested to identify any other possible 
sources of information and evidence, e.g., police reports or 
medical treatment records pertaining to an assault or rape.  She 
was also request to provide evidence concerning her alcohol abuse 
and evidence showing a connection between alcohol abuse and her 
psychiatric condition.  She was again informed that VA would 
obtain VA records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.  She was again notified of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease during 
service.  She was again informed of the manner in which effective 
dates and disability ratings were assigned, in accordance with 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  



Duty to Assist

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  38 U.S.C.A. § 5103A.  The evidence includes the 
available STRs, service personnel records, private medical 
records, VA medical records, and lay statements from the Veteran 
and her representative.  The Veteran declined the opportunity to 
testify in support of her claim.  She did not identify any 
periods of ACDUTRA or INACDUTA as requested by the RO in May 
2006.

The RO has obtained the Veteran's private clinical records.  As 
to this, the Veteran had reported having sought and received 
psychiatric counseling or treatment at the Iowa State University 
Student Health Center.  In August 2006 the RO wrote to obtain 
those records for the period from August 1983 to September 1990 
but the response was that there were no such records.  In a 
September 2006 letter the Veteran stated that she had also 
attempted to obtain such records but the only records were from 
1988 to 1990 for physical therapy and that the remainder of 
records had been shredded.  She had seen a student counselor but 
in August 2006 she was informed that those records were destroyed 
after seven years.  

By RO letters in September and December 2006 the RO informed the 
Veteran that efforts were being made to locate her STRs and she 
was also informed of the types of evidence that could be used to 
substitute for the STRs.  By RO letter in April 2007 the Veteran 
was notified that efforts to obtain her Army service STRs for the 
period from February 1994 to June 2005, including her service in 
the reserves, had been exhausted.  She was provided yet another 
opportunity to submit Army service medical records for that 
period that she might have in her possession and was informed of 
the types of evidence that could substitute for the STRs.  She 
was informed that evidence from sources other than STRs or 
evidence of behavioral changes could constitute credible 
supporting evidence of her claimed stressor, e.g., records from 
law enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, physicians; pregnancy tests or 
tests for sexually transmitted diseases, and statement from 
family members, roommates, fellow service members or the clergy.  

In May 2007 the RO made a Formal Finding on the Unavailability of 
complete Army service medical records for the period from 
February 1994 through June 2005.  It was noted that all 
procedures to obtain those record had been correctly followed but 
all efforts had been exhausted and further attempts were futile.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

Service personnel records show that the Veteran participated in a 
Delayed Entry Program to enter the U.S. Army Reserves but that 
from August 1979 to February 1980 she was not on active duty.  

The available STRs show that on examination in August 1979, upon 
enlistment into the Army Reserves, the Veteran's psychiatric 
status was normal.  A periodic examination for the Army in 
September 1997 found that the Veteran was psychiatrically normal.  
An adjunct medical history questionnaire reflects no relevant 
complaints.  

The Veteran underwent private hospitalization in January and 
February 2002 for alcohol dependence and pancreatitis. 

A June 2002 Physical Profile reflects that the Veteran was 
recovering from an episode of pancreatitis.  

The records from the Rogers Memorial Hospital show that in 
October 2003, the Veteran reported that her drinking had been a 
problem for about five (5) years.  She had a 20-year history of 
problems with panic attacks.  

A report of a December 2003 military medical examination noted 
that a psychiatric evaluation was abnormal.  She wanted therapy 
and psychiatric consultation for detoxification.  Pancreatitis 
and alcoholism were also noted.  In a medical history 
questionnaire it was noted that she took Prozac and Trazodone and 
had taken Lorezepam and Librium.  She complained of loss of 
memory or amnesia, frequent trouble sleeping, depression or 
excessive worrying, and reported having received counseling and 
having been evaluated or treated for a mental condition.  She 
related having had pancreatitis due to alcoholism in January 2002 
and August 2003.  It was noted that she had many social and 
psychological problems.  It was not clear that her psychiatric 
status was currently stable.  

Private medical records from 2003 to 2005 of the Aurora Health 
Center, as well as records of 2003 to 2004 from Dr. B. reflect 
treatment of the Veteran for alcohol abuse and pancreatitis. 

A June 2004 record (which was the sole STR in the Veteran's 
possession) during the Veteran's service in the Army Reserves 
noted that she had had several episodes of pancreatitis 
associated with ethanol abuse.  A point of contact in her unit 
should be appointed to carefully monitor her civilian progress 
relative to psycho-social problems.  She should also have 
periodic meetings with a supervisor to monitor her progress and 
make recommendations relative to her capability to handle stress.  

Records from 2004 to 2006 of the West Surburban Center for 
Arthritis show that the Veteran was diagnosed as having chronic 
alcoholism. 

Records of ProHealth Care reflect show that in August 2004 it was 
reported that the Veteran had drunk alcohol since her teenage 
years but more heavily over the last 20 years.  In December 2004 
it was noted that she had had drinking problems since she was a 
teenager but had noticed a severe worsening of her alcohol 
problems in the last several years.  In March 2005 it was noted 
that during the time that she was sober she began to have 
memories of sexual abuse and these had increased her anxiety, 
which had made it more likely for her to drink alcohol.  The 
diagnoses included continuous alcohol dependence syndrome and 
major depressive disorder with anxiety.  In January 2006 it was 
again noted that she had had drinking problems since she was a 
teenager.  

In May 2005 the Veteran was released to the retired reserve 
component because she was no longer medically qualified - not the 
result of misconduct.  

Records of ASTOP, Inc. in 2005 reflect that the Veteran was 
counseled for past sexual abuse.  She reported having been raped 
at age 17 by a military recruiter.  

In July 2006 the Veteran reported that she had been unable to 
perform military duty in January and February 2002 due to her 
first bout of pancreatitis.  

An October 2006 VAOPT record shows that the Veteran reported 
having nightmares about military sexual trauma and childhood 
abuse.  A November 2006 VAOPT psychiatric evaluation indicates 
that the Veteran's memories of sexual assault and trauma related 
symptoms had been worse since the spring of 2005.  It was also 
reported that she had experienced childhood sexual abuse by a 
family member.  After her sexual trauma in 1979, she had changed 
branches of military service, from the Army to the Marines due to 
fear of recurrence of sexual assault by her Army recruiter.  She 
retired from the reserves in June 2005.  She was to be scheduled 
to participate in a sexual trauma group.  The diagnoses included 
chronic PTSD related to military service, and personality 
disorder/traits.  

In a May 2007 letter the Veteran reported that she would attempt 
to obtain supporting stressor statements from her ex-husband and 
a friend from school in Iowa.  She reported receiving treatment 
for PTSD, depression, anxiety, and alcoholism.  In an attached VA 
Form 21-0781a, Statement in Support of Claim for PTSD, she 
reported that prior to joining the Marines in 1980, she was in 
the U.S. Army Delayed Entry Program starting in August 1979, when 
she was 17 years old.  Her recruiter invited her out to talk and 
picked her up from her house.  They went to a parking lot behind 
the recruiting office where he gave the Veteran some alcohol.  
They then went inside the recruiting office to continue to drink 
and he made physical, sexual advances.  At first she was 
flattered by his interest.  He started trying to remove her 
clothes.  She resisted and told him to stop but he easily 
overpowered her resistance, stating that they had gone too far 
and he couldn't stop. He forced her to have intercourse, which 
was her first time.  She was so embarrassed, that she blocked out 
the memory and did not tell anyone until she went to an abuse 
counselor at ASTOP in about June 2005.  The incident had greatly 
affected her intimate relationships with men, especially her now 
ex-husband and they had been together for 22 years.  She was able 
to have intercourse and to feel socially comfortable only when 
under the influence of alcohol, which she used to numb her 
feelings and memories.  She had been treated for depression and 
anxiety attacks while at Iowa State University and had again 
received treatment since 2003 until the present.  

VAOPT records show that in August 2008 there were diagnoses of 
PTSD, alcohol dependence, anxiety disorder, depressive disorder, 
and a personality disorder.  On a psychological evaluation she 
reported an experience of military sexual trauma as well as 
possible childhood sexual trauma.  Her daily alcohol use began at 
age 18, and her father was also alcoholic, as were other 
relatives.  A January 2009 VAOPT record reflects diagnoses of 
major depression with psychotic features, panic disorder with 
agarophobia, and alcohol dependence in remission.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
inservice chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when inservice chronicity is not adequately supported 
or when an inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a psychosis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  The term 
"active military, naval, or air service" includes active duty, as 
well as any period of active duty for training (ACDUTRA) during 
which an individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury [but not 
disease] incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(A) and (B) (2010).  

A person disabled from PTSD stemming from trauma during INACDUTRA 
may be considered disabled by an "injury" for purposes of section 
101(2) and (24).  See VAOPGCPREC 8-2001 (February 26, 2001).  




PTSD

Recently, 38 C.F.R. § 3.304(f) was amended to relax the 
requirement of corroborating evidence of an inservice stressor in 
cases in which PTSD is diagnosed during service.  See 38 C.F.R. 
§ 3.304(f)(1).  However, because PTSD was not diagnosed during 
service in this case, that amendment is not applicable here. 

To establish service connection for PTSD, a veteran must satisfy 
three evidentiary requirements: (1) a current medical diagnosis 
of PTSD; (2) credible evidence of the occurrence of the stressor; 
and (3) medical evidence of a causal nexus between the specific 
claimed in-service stressor and the current PTSD symptomatology.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Service connection for PTSD under 38 C.F.R. § 3.304(f) requires 
evidence of a stressor and a diagnosis of PTSD.  These are 
mandatory criteria and are not optional, i.e., a distinct means 
for establishing service connection separate from the general 
provisions of service connections set forth in 38 C.F.R. § 3.303.  
See Arzio v. Shinseki, 602 F.3d. 1343 (Fed.Cir. 2010). 

"If the claimed stressor is not combat[]related, the appellant's 
lay testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be corroborated 
by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  "Credible supporting evidence" is not 
limited to service department records, but can be from any 
source.  See Cohen, 10 Vet. App. at 147. 

An opinion by a mental health professional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  "[M]ore than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting [stressor] 
evidence'."  Id. 

A clear diagnosis of PTSD by a mental-health professional will, 
unless shown by evidence to the contrary, be presumed to be 
proper with respect to the sufficiency of stressor(s) and 
adequacy of symptomatology needed to make the diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of 
a mental health professional based on a postservice examination 
of a veteran cannot be used to establish the occurrence of the 
stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 
289 (1994)).  

However, in Patton v. West, 12 Vet. App. 272, 280 (1999) it was 
held that "[t]hese quoted categorical statements were made in 
the context of [] PTSD diagnoses other than those arising from 
personal assault."  Because VA had "provided for special 
evidentiary-development procedures, including interpretation of 
behavioral changes [] the above categorical statements in Cohen 
[] and Moreau [] are not operative." Patton, at 280. 

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than a veteran's service records may 
corroborate a veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(4). 

In addition, the Court has noted that in two places the MANUAL 
M21-1, Part III,  5.14(c)(3) and (9), appears improperly to 
require that the existence of an in-service stressor be shown by 
"the preponderance of the evidence."  Any such requirement, 
however, would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  Patton v. 
West, 12 Vet. App. 272, 280 (1999).

In Forcier v. Nicholson, 19 Vet. App. 414 (2006) the Court stated 
that as to behavioral changes of a veteran seeking service 
connection for PTSD due to an alleged personal assault, the Board 
was not permitted to interpret behavioral changes or 
abnormalities to make conclusions or inferences that were 
"illogical, improper, and unsupported by the record" in order 
to find that there was no corroborative personal assault stressor 
evidence.  Forcier, at 427 (in which the Board found that having 
been AWOL was more consistent with a history of disciplinary 
problems and misconduct rather than a result of sexual assault 
and that inservice abuse of alcohol was due to lack of aptitude 
for service than an assault). 

VA will not deny a PTSD claim that is based on in-service assault 
without first advising the claimant that evidence from sources 
other than the Veteran's service records or that evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor, and allowing him/her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  As well, VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for an 
opinion as to whether it indicates that an assault occurred.  38 
C.F.R. § 3.304(f)(4). 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of positive 
and negative evidence as to any material issue, VA shall give the 
claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West. 
2002); 38 C.F.R. § 3.102.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5701 regarding the benefit-of-the-doubt 
doctrine").  

If the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. 
Cir. 2001).  




Analysis

If a veteran's STRs are unavailable, VA's duties to assist, the 
duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where 
the "service medical records are missing... the Board [may not] 
wrongly equate the absence of medical corroboration with 
'negative evidence.'  Nowhere do VA regulations provide that a 
veteran must establish service connection through medical 
records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).  Moreover, the absence of STRs does not lower the 
threshold for an allowance of a claim, for example where the 
evidence almost but not quite reaches the positive-negative 
balance.  Rather, there is only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt 
doctrine.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  Also, having lost or fire-related STRs does 
not create an adverse presumption against VA.  Cromer v. 
Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

There are multiple postservice psychiatric diagnoses, including a 
personality disorder.  Developmental defects, e.g., personality 
disorders, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not disabilities 
for which service connection may be granted.  38 C.F.R. 
§ 3.303(c).  

Likewise, there are diagnoses of a psychosis, e.g., major 
depression with psychotic features, but these diagnoses were 
first made many years after the termination of all of the 
Veteran's periods of active military service.  Moreover, nothing 
in the record relates any psychosis to any period of her military 
service.  

By the Veteran's own account, the sexual assault by a military 
recruiter occurred prior to her entrance into active service in 
March 1980.  There is otherwise no evidence showing that the 
Veteran had any trauma during a period of active duty, nor any 
period of ACDUTRA or INACDUTRA, which caused the Veteran to 
develop a psychiatric disorder, to include PTSD; nor is it 
otherwise contended. 

Other than references during the latter part of her service in 
the Army Reserves when she developed pancreatitis due to abusing 
alcohol, the evidentiary record simply contains no evidence of 
psychiatric disability stemming from her active duty or from her 
service in the reserves.  More to the point, she has never 
reported any observable signs or symptoms of psychiatric 
disability as having occurred during any period of active duty or 
ACDUTRA or INACDUTRA.  She has reported having been impaired 
during the latter part of her service in the Army reserves but 
the evidence shows that this began in about 2002, after all of 
her periods of active duty, and was a result of pancreatitis that 
in turn was due to alcoholism.  The evidence shows that the 
Veteran began receiving treatment for abuse of alcohol many years 
after her last period of active duty.  Even the Veteran's self-
reported history, related in 2003 and 2004, of a 20 year history 
of panic attacks and increased consumption of alcohol only 
antedates these matters to no earlier than 1983 which is a point 
in time after her first period of active duty.  

It is undisputed from the record that the Veteran has been 
diagnosed as having a psychiatric disorder, to include PTSD.  It 
is also clear that the diagnoses of PTSD by mental health 
professionals were based upon the Veteran's self-related account 
of a sexual assault during her military service as the 
precipitating cause of her PTSD.  

The Board notes that the Veteran is competent to relate the 
sequence of events that led to her sexual assault.  However, as 
indicated above, the Veteran has consistently stated that it was 
a sexual assault by a recruiting officer that occurred in August 
1979 when she was participating in a Delayed Entry Program which 
gave rise to her current psychiatric disability, and which has 
been variously diagnosed and to include being diagnosed as PTSD.  
Thus, even if such an assault occurred, by the Veteran's own 
admission, it was prior to any recognized period of military 
service.  Consequently, because the Veteran has not submitted 
evidence that demonstrates that her sexual assault occurred 
during a period of military service, her account of an inservice 
sexual assault, which she now proffers, is inconsistent with her 
prior statements and thus lacks credibility.

In the same way, there is nothing in the record which relates any 
acquired psychiatric disorder to the Veteran's military service 
other than recent VAOPT records containing the notation of an in-
service military sexual trauma.  However, it is clear that these 
are based upon a history related by the Veteran of having 
sustained a sexual assault in August 1979 which was prior to any 
military service but was surmised by VA treating medical 
professionals to have actually occurred during a period of 
recognized military service.  While the treating medical 
professionals may be competent to relate that an inservice sexual 
trauma caused the Veteran's psychiatric disability, including 
PTSD, they did not bear witness to the scene of the Veteran's 
sexual assault.  Therefore, any opinion regarding when and where 
the sexual trauma occurred was outside the scope of their 
competence and is of no probative value.

Additionally, the Veteran has not demonstrated that her behavior 
changed during or after active military service as a result of 
the sexual trauma.  Rather, her performance evaluations during 
her military service do not show any decrease in efficiency until 
after she began abusing alcohol and developed pancreatitis in 
about 2002. 

In sum, there is no credible evidence of an inservice stressor 
for the purpose of demonstrating that PTSD or any acquired 
psychiatric disorder is of service origin.  Here abuse of alcohol 
and subsequent development of pancreatitis, decades after any 
sexual assault in 1979, are not shown to be related to any period 
of active service, ACDUTRA or INACDUTRA.  Accordingly, as the 
preponderance of the evidence is against the claim, service 
connection for an acquired psychiatric disorder, to include PTSD, 
is not warranted.

As discussed above, because the Board finds that any sexual 
assault in August 1979 was prior to any period of military 
service, the Board also finds that there is no in-service injury 
or disease and, so, there is nothing to which a medical opinion 
could relate any current psychiatric disability.  So, there is no 
reasonable possibility that a VA examination or opinion could aid 
in substantiating the claim for service connection for an 
acquired psychiatric disorder, including PTSD.  See 38 U.S.C.A. 
§ 5103A (a)(2) (West 2002) (VA assistance is not required if 
there is no reasonable possibility of aiding in claim 
substantiation); 38 C.F.R. § 3.159(d) (VA assistance is 
discounted when there is no reasonable possibility that it would 
substantiate the claim).

Moreover, a remand for an examination or opinion in this case 
would require an examiner to rely upon the unsubstantiated 
account or history (that a sexual assault occurred during 
military service) which is rejected by the Board and, so, may not 
serve as the predicate for a diagnosis or opinion because 
otherwise the examiner would be placed in the position of being 
factfinder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (competent evidence of current disability and evidence 
indicating an association with service warrants a VA nexus 
examination or opinion under 38 U.S.C.A. § 5103A (d)); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion 
based on an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrence(s) described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (VA is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that are rejected).  Accordingly, a 
remand for an examination is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


